DETAILED ACTION
This action is in response to applicant’s amendment filed on 18 January 2022.  Claims 1-8 and 17-21 are now pending in the present application and claims 9-16 are canceled.  The office action mailed 28 April 2022 is withdrawn, which is hereby replaced this office action that is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 Applicant’s election without traverse of claims 1-8 and 17-21 in the reply filed on 18 January 2022 is acknowledged.

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11, 044,746 B1 (Chien et al.; application no. 16/533,775; Applicant Related Art; hereinafter ARA-746) in view of further support by Park et al. (hereinafter Park) (US 2021/0184804 A1) and Kalhan (US 2019/0052375 A1).
Regarding claims 1 and 17, ARA-746 discloses a user equipment (UE) for a mobile communication system, comprising: a transceiver; and a processor electrically connected to the transceiver, being configured to execute the following operations: receiving first downlink control information (DCI) on a first physical downlink control channel (PDCCH) resource from a base station (BS) via the transceiver, the first DCI indicating a first physical downlink shared channel (PDSCH) resource and a first physical uplink control channel (PUCCH) resource; receiving second DCI on a second PDCCH resource from the BS via the transceiver after receiving the first DCI, the second DCI indicating a second PDSCH resource and a second PUCCH resource, the second PUCCH resource being configured to be advanced to the first PUCCH resource in a time domain based on an uplink out-of- order configuration; determining whether to continue processing a first downlink data signal on the first PDSCH resource according to whether a relative position relationship among at least two of the first PDSCH resource, the second PDSCH resource, the first PUCCH resource and the second PUCCH resource in the time domain meets a processing criterion; generating a first hybrid automatic repeat request acknowledgement (HARQ-ACK) message according to a whole processing result of the first downlink data signal when determining to continue processing the first downlink data signal; generating the first HARQ-ACK message according to a current processing result of the first downlink data signal when determining not to continue processing the first downlink data signal; processing a second downlink data signal on the second PDSCH resource; generating a second HARQ-ACK message according to a processing result of the second downlink data signal; transmitting the second HARQ-ACK message on the second PUCCH resource to the BS via the transceiver; and transmitting the first HARQ-ACK message on the first PUCCH resource to the BS via the transceiver { (e.g., see claims 1 & 11) }.  ARA-746 inexplicitly discloses the feature(s) resource in a time domain based on an uplink out-of- order configuration; and when determining not to continue processing the first downlink data signal.  However, in the alternative, the examiner maintains that the feature(s) upconverting the received OFDM waveforms to the user frequency band to form upconverted waveforms; and transmitting the upconverted waveforms to at least one user device was well known in the art, as taught by Park.
As further alternative support in the same field of endeavor, Park discloses the feature(s) resource in a time domain based on an uplink out-of- order configuration { (e.g., see pg. 11, [0159, 0163]; pp. 16-17, [0251, lines 9-13]; Figs. 6-7), where the system provides communication to allow uplink out-of-order signal for HARQ.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of ARA-746 as further alternatively supported by Park to have the feature(s) resource in a time domain based on an uplink out-of- order configuration, in order to provide a method to effectively provide services to process out-of-order HARQ, as taught by Park (see pg. 1, [0006-0007]). 
  ARA-746 inexplicitly discloses the feature(s) when determining not to continue processing the first downlink data signal.  However, in the alternative, the examiner maintains that the feature(s) when determining not to continue processing the first downlink data signal was well known in the art, as taught by Kalhan.
As further alternative support in the same field of endeavor, Kalhan discloses the feature(s) when determining not to continue processing the first downlink data signal { (e.g., see pg. 1, [0003, lines 19 et seq.]), where the system provides an incoming signal that is partially decoding to completely decoding to transmit an outgoing signal.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of ARA-746 and Park as further alternatively supported by Kalhan to have the feature(s) when determining not to continue processing the first downlink data signal, in order to provide a system that can perform decoding/processing of an incoming signal, as taught by Kalhan (see pg. 1, [0003]). 
Regarding claims 2-8 and 17-21, the combination of ARA-746, Park, and Kalhan discloses every limitation claimed, as applied above (see claim 1), in addition ARA-746 further discloses the user equipment of claim 1, wherein the processor further calculates a delay element, additionally incurred by processing the first downlink data signal under the uplink out-of-order configuration, according to the relative position relationship in the time domain, calculates a required processing time according to the delay element, and determines whether the relative position relationship in the time domain meets the processing criterion according to the required processing time { (see claims 1-18) }.  As a note, Park at the least as further alternative support discloses the feature(s) signal under the uplink out-of-order configuration { (e.g., see pg. 11, [0159, 0163]; pp. 16-17, [0251, lines 9-13]; Figs. 6-7), where the system provides communication to allow uplink out-of-order signal for HARQ.
This is a nonstatutory double patenting rejection.


		Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
06 June 2022